PER CURIAM:
Franklin C. Reaves petitions for a writ of mandamus seeking an order requiring the district court to comply with the Federal Rules of Civil Procedure. We conclude that Reaves is not entitled to mandamus relief.
Mandamus relief is a drastic remedy and should be used only in extraordinary circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402, 96 S.Ct. 2119, 48 L.Ed.2d 725 (1976); United States v. Moussaoui, 333 F.3d 509, 516-17 (4th Cir.2003). Further, mandamus relief is available only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).
Reaves asserts various violations of the Federal Rules of Civil Procedure by the district court, all stemming from his belief that pretrial matters were improperly assigned to the magistrate judge. Mandamus, however, may not be used as a substitute for appeal. In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir.2007). As the review of any alleged errors by the district court may be had through the nor*188mal appellate process, the relief sought by Reaves is not available by way of mandamus.
Accordingly, we deny the petition for writ of mandamus. We deny Reaves’s motion to supplement the record. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.